ORDER
PER CURIAM.
Appellant, John A. Long (“Movant”), appeals the judgment of the Circuit Court of Perry County denying his Rule 24.035 motion for post-conviction relief after an evi-dentiary hearing. Movant was convicted following a plea of guilty to involuntary manslaughter, section 565.024 RSMo 2000,1 and operating a motor vehicle without a proper license, section 302.020. Movant was sentenced to seven years imprisonment for involuntary manslaughter and one year for operating a vehicle without a valid license, and the sentences were to run concurrently. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 2000 unless otherwise indicated.